Citation Nr: 0302664	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  98-16 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the left chest wall and arm, currently 
evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left lung, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii (the RO).  

Procedural history

The veteran had active service from January 1952 to October 
1953.  He was awarded the Combat Infantryman Badge.  He was 
wounded in action in Korea in March 1953. 

The veteran was granted service connection for residuals of 
shell fragment wounds to the left chest wall and arm 
(denominated by the RO as an injury to muscle groups II and 
VI, left chest wall and left arm) and for residuals of a 
shell fragment wound of the left lung (denominated by the RO 
as residuals of a left lung injury) in a February 1954 rating 
decision.  He was awarded 20 percent disability ratings for 
each disability.  

In July 1997, the RO received the veteran's claim for an 
increase in the disability ratings assigned.  In an April 
1998 rating decision, the disability rating assigned the 
veteran's residuals of shell fragment wounds to the left 
chest wall and arm was increased to 30 percent.  The rating 
for his residuals of a shell fragment wound of the left lung 
was continued at 20 percent.  The veteran disagreed with the 
April 1998 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in October 1998.  

In a January 2001 statement, the veteran requested a grant of 
a total disability rating based on individual unemployability 
(TDIU).  That issue is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  The veteran's residuals of shell fragment wounds to the 
left chest wall and arm are manifested by complaints of pain, 
numbness and weakness of the left arm and shoulder.  
Objective clinical findings include well healed scars, no 
loss of muscle tissue, no artery nerve or bone damage, 
markedly diminished range of motion with pain at the limits 
of motion, and markedly diminished motor strength.

2.  The veteran's residuals of a shell fragment wound of the 
left lung is manifested by complaints of pain in the lung.  
Objective clinical findings include a metallic fragment 
present in the lung, normal pulmonary function tests and no 
evidence of active pulmonary disease.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to  either of the veteran's service-
connected disabilities so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
veteran's residuals of shell fragment wounds to the left 
chest wall and arm have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5302 (2002).

2.  The criteria for a higher disability rating for the 
veteran's residuals of a shell fragment wound of the left 
lung have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.97, General Rating Formula for Restrictive Lung 
Disease, Note (3) (2002).

3.  The criteria for increased disability ratings on an 
extra-schedular basis have not been met. 38 C.F.R. 
3.321(b)(1) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected residuals of shell fragment 
wounds to the left chest wall and arm and his residuals of a 
shell fragment wound of the left lung.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In June 2001, the RO sent the veteran two letters which set 
forth in detail the requirements for substantiating his 
claims, including the responsibilities of the VA and the 
veteran with respect to obtaining evidence.  The veteran was 
specifically informed of the evidence needed to substantiate 
the claims, and that the RO would assist him in obtaining 
evidence if he provided the proper information and release 
forms.  The June 6, 2001 letter in particular explained the 
relative responsibilities of the veteran and VA in great 
detail.  In a statement dated June 21, 2001, the veteran 
indicated that he had no additional evidence to submit. 

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the April 1998 
and October 1999 rating decisions, by the September 1998 
statement of the case (SOC) and by the October 1999 and April 
2002 supplemental statements of the case (SSOCs).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran identified VA treatment records.  
The RO requested and obtained those records.  The RO obtained 
the veteran's service medical records, and the veteran was 
afforded a VA examination in October 2001.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  In response to the 
Board's June 2001 request for evidence, the veteran responded 
that he did not have any further evidence to submit.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his October 1998 VA Form 
9 that he did not want a BVA hearing, and he never requested 
a hearing before the RO.  The veteran's accredited 
representative submitted written argument on his behalf 
directly to the Board in January 2003.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 (2002) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2002).  
See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the left chest wall and arm, currently 
evaluated as 30 percent disabling. 

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Service medical records

Service medical records show that in March 1953, the veteran 
was treated for  penetrating wounds of the left chest wall 
and arm.  The track of the projectiles was from the left 
axilla into the chest and separately into the left upper arm.  
No major nerve or artery damage was discovered.  

A March 30, 1953 record shows that the wounds of the shoulder 
were all healed.  The veteran had limited range of motion of 
the shoulder, with flexion to 75 degrees and abduction to 81 
degrees.  In April 1953, range of motion had improved to 
110 degrees on flexion and 95 degrees abduction.  The 
following week, flexion was measured at 118 degrees, 
abduction to 112 degrees, with motion increasing.  Treatment 
was discontinued.  An October 1953 examination  revealed no 
areas of tenderness and no apparent disability to the chest.

Post-service records

Of record is the report of a January 1954 VA compensation and 
pension examination of the veteran which was completed in 
connection with his initial claim for benefits.  The veteran 
reported pain in the left side of his chest and reported that 
his left arm was not as strong as it used to be.  He also 
reported a "pins and needles" sensation in his left hand. X-
rays revealed multiple retained fragments in the left upper 
mid-lung field as well as the left arm.  Physical examination 
revealed multiple scars.  No symptoms were noted with respect 
to the chest except for the veteran's reported pain.  
Neurological examination was essentially normal.  The 
diagnosis was residuals, shrapnel wound, left chest and arm.

As noted by the Board in the Introduction, service connection 
was granted in a February 1954 decision and a 20 percent 
disability rating was assigned.  There is no 
pertinent medical evidence of record until 1997, when the 
veteran filed a claim for increased disability ratings.

A June 1997 progress note shows complaint of left arm 
numbness.  A June 1997 x-ray report shows old post traumatic 
and postoperative changes, no evidence of new fracture, no 
evidence of shoulder joint space, no evidence of arthritis or 
calcific tendonitis.  There were metallic foreign bodies in 
the left axilla and lateral to the aortic arch.  Otherwise no 
abnormalities were noted.

In July 1997, the veteran filed his claim of entitlement to 
an increased disability rating.

An October 1997 report shows a diagnosis of cervical 
degenerative disc disease.  The veteran reported left arm 
numbness when lifting.  This was said to significantly impact 
his ability to do his job.

A December 1997 note shows complaint of pain in the left 
chest and left arm, stated as chronic for decades.  The 
veteran was unable to continue riding (he is a self-employed 
horse trainer).  The veteran had good muscle tone and full 
range of motion with no swelling in the pectoral muscles.  
Diagnosis was shoulder pain related to service-connected 
injury.  

A January 1998 report shows symptoms of pain in the left 
breast with transient swelling, which the veteran attributed 
to the shrapnel wound.  There was no decrease in range of 
motion.  The diagnosis was chest swelling (subjective).

A March 1998 examination report shows complaints of flare-ups 
with activity using the left arm daily.  Some tissue loss was 
noted to the deltoid, triceps and latissimus dorsi.  A scar 
was noted on the left upper back, 3 cm in length, as well as 
a scar on the left arm, 5cm in length, and on the left 
axilla, 3 cm in length.  There was no bone, joint or nerve 
damage.  There was decreased muscle strength in the biceps of 
the left arm.  No herniation was noted.  Range of motion on 
forward flexion was to 150 degrees, on abduction to 130 
degrees, on external rotation to 80 degrees, on internal 
rotation to 80 degrees.  Diagnosis was shrapnel in the left 
chest with scars and decreased range of motion. 

An April 1998 note shows complaint of shoulder pain, with 
strength noted as 5/5, and with cervical degenerative disc 
disease noted.

In an April 1998 RO rating decision, the disability rating 
assigned for the service-connected left chest wall and arm 
disability was increased to 30 percent.

In October 2001, the veteran was afforded a VA examination.  
Service records were noted to show an injured left shoulder 
and chest wall from mortar shrapnel.  The veteran was noted 
to be right hand dominant.  The examiner noted scars over the 
posterior thorax and left side in the axilla and triceps 
area.  The scar on the posterior thorax is approximately 3 cm 
in length and well healed.  The scar in the axilla is 
approximately 5 cm in length, well healed and nontender.  
Triceps scars are both 4-5 cm in length.  No loss of muscle 
tissue was noted.  The acromion was markedly elevated on the 
left.  The joints were symmetrical.  Shoulder range of motion 
was measured on forward flexion to 90 degrees, on abduction 
to 90 degrees, on external rotation to 90 degrees and on 
internal rotation to 90 degrees.  Elbow range of motion was 
measured to 145 degrees, on supination to 85 degrees and on 
pronation to 80 degrees.  Motor strength was noted as 
markedly diminished on the left side.  He was unable to 
resist in the abducted state at 90 degrees.  Motor strength 
to abduction on the left was measured at 4/5.  Strength on 
forward flexion was measured at 4/5, with pain at the limits 
of motion.  Strength on flexion at the elbows was measured at 
5/5; on extension at 4/5.  Grip strength was noted as 
markedly diminished.  The examiner noted old healed rib 
fractures.  Diagnosis was status post shell fragment wound 
with injury to the left shoulder and left shoulder muscles 
and left chest wall with markedly restricted range of motion 
of the left shoulder.  Injury was described as affecting 
muscle groups IV, III, and VI, with weakness in the left 
shoulder.  

Specific schedular criteria

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2002).

Diagnostic Code 5302 pertains to muscle group II, the 
function of which consists of depression of the arm from 
vertical overhead to hanging at the side (1, 2); downward 
rotation of the scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of the arm.  The muscles of Group 
III include extrinsic muscles of the shoulder girdle: (1) 
pectoralis major II (costosternal); and (2) latissimus dorsi 
and teres major (teres major, although technically an 
intrinsic muscle, is included with latissimus dorsi); (3) 
pectoralis minor; (4) rhomboid.  Disabilities of this group 
are rated as follows:

Dominant Arm					Nondominant Arm
40 % 			Severe 			30 %
30 % 			Moderately severe		20 %
20% 			Moderate 			20 %
0 % 			Slight				0 %

38 C.F.R. § 4.73, Diagnostic Code 5302 (2002).

Diagnostic Code 5303 pertains to muscle group III, the 
function of which consists of elevation and abduction of the 
arm to the level of the shoulder; and, acting with 1 and 2 of 
Group II in forward and backward swing of the arm.  The 
muscles of Group III include intrinsic muscles of the 
shoulder girdle: (1) pectoralis major I (clavicular); and (2) 
deltoid.  Disabilities of this group are rated as follows:

Dominant Arm					Nondominant Arm
40 % 			Severe 			30 %
30 % 			Moderately severe		20 %
20% 			Moderate 			20 %
0 % 			Slight				0 %

38 C.F.R. § 4.73, Diagnostic Code 5303 (2002).

Diagnostic Code 5304 pertains to muscle group IV, the 
function of which consists of stabilization of the shoulder 
against injury in strong movements, holding the head of the 
humerus in the socket; abduction; outward rotation and inward 
rotation of the arm.  Muscle Group IV includes intrinsic 
muscles of the shoulder girdle: (1) supraspinatus; (2) 
infraspinatus and teres minor; (3) subscapularis; (4) 
coracobrachialis.  Disabilities of this group are rated as 
follows:

Dominant Arm					Nondominant Arm
30 % 			Severe 			20 %
20 % 			Moderately severe		20 %
10% 			Moderate 			10 %
0 % 			Slight				0 %

38 C.F.R. § 4.73, Diagnostic Code 5304 (2002).

Diagnostic Code 5306 pertains to muscle group VI, the 
function of which consists of extension of the elbow (long 
head of triceps is stabilizer of the shoulder joint).  Muscle 
group VI includes the extensor muscles of the elbow: the 
triceps and the anconeus.  Disabilities of this group are 
rated as follows:

Dominant Arm					Nondominant Arm
40 % 			Severe 			30 %
30 % 			Moderately severe		20 %
10% 			Moderate 			10 %
0 % 			Slight				0 %

38 C.F.R. § 4.73, Diagnostic Code 5306 (2002).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56 (2002).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection. Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2002).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2002).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2002).

Analysis

The veteran is seeking an increased rating for his service-
connected shell fragment wound residuals of the left chest 
wall and arm, which are currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5302 
[muscle injuries, Muscle Group II].   He essentially contends 
that his symptoms are more severe than is contemplated by the 
currently assigned rating.
 
Karnas considerations

The veteran filed his claim for an increased rating on July 
3, 1997.  Coincidentally, the regulatory criteria for 
evaluating muscle injuries were revised effective July 3, 
1997.  See 62 Fed. Reg. 30,235 (1997).

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).   

The veteran's claim for an increased rating for his service-
connected left arm and chest disability was dated June 5, 
1997 and was received by the RO on July 3, 1997, the date the 
revised regulations became effective.  It is clear from a 
reading of the law and regulation that the date of the 
veteran's claim is the date of its receipt by VA, not the 
date it was signed.  See 38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).  Therefore, the 
previous schedular criteria are not applicable at any time 
during the appeal period, and the veteran's disability will 
be evaluated under the current version only.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's residuals of shell fragment wounds to the left 
chest wall and arm are currently rated under 38 C.F.R. § 
4.73, Diagnostic Code 5302 [Muscle Group II] (2002).  This 
diagnostic code was originally selected by the RO in February 
1954, when service connection was awarded.  Although moderate 
injuries were found to affect Muscle Groups II and VI at that 
time, it appears that the RO selected Diagnostic Code 5302 as 
representing the more severely injured muscle group, and 
elevated the veteran's rating under that diagnostic code to 
moderately severe, by application of principles of combined 
ratings for muscle injuries.  See 38 C.F.R. § 4.55 (2002).  
As stated above, in April 1998, the RO increased the 
veteran's rating to 30 percent, but continued to evaluate the 
veteran's symptoms under Diagnostic Code 5302.  

However, the Board has reviewed the medical evidence of 
record and can identify no specific findings showing muscle 
damage limited to Muscle Groups II and VI.  On the contrary, 
there was no medical evidence at the time of the 1954 rating 
which identified the muscle groups involved.  Later evidence, 
specifically from the March 1998 and October 2001 examination 
reports indicates involvement of Muscle Groups II, III, IV 
and VI.  The October 2001 VA examiner found only involvement 
of Groups III, IV and VI; however, the March 1998 examiner 
noted muscle damage to the deltoid, triceps and latissimus 
dorsi.  Thus, Groups II, III and VI are indicated.  See 
38 C.F.R. § 4.73, Diagnostic Codes 5302, 5303, 5306 (2002).  
The Board finds, therefore, that possibly rating the 
veteran's residuals of shell fragment wounds to the left 
chest wall and arm under Diagnostic Codes 5302 [Muscle Group 
II], 5303 [Muscle Group III], 5304 [Muscle Group IV] and 5306 
[Muscle Group VI] are appropriate.

However, as will be discussed in more detail below, as the 
veteran's injuries are all within the same anatomical region, 
the regulations provide that in such an instance, the 
diagnostic code representing the most severely injured muscle 
group will be used to evaluate the overall injury, and that 
the resulting rating under that Diagnostic Code will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2002).  
The service medical records show that the most severe injury 
was to Muscle Group II.  This is indicated as the entry point 
for both currently retained shell fragments.  One is retained 
in the axilla and the other penetrated to the veteran's left 
lung, where it is currently retained.  The muscles of this 
group are noted to act with Group III muscles in forward and 
backward swing of the arm.  38 C.F.R. § 4.73, Diagnostic Code 
5302.  The October 2001 VA examiner noted that the veteran 
was unable to resist when held in an abducted state, and he 
noted a markedly restricted range of motion.  In finding that 
Muscle Group II is the most severely injured muscle group, 
the Board also notes that no other diagnostic code among 
those affected would offer a higher rating.  

The Board has considered other diagnostic codes as well.  
Findings from the veteran's service medical records and from 
the October 2001 VA examination show no artery, bone or nerve 
damage; thus, ratings under various associated diagnostic 
codes involving the vascular, skeletal and neurological 
systems [e.g. 38 C.F.R. §§ 4.71a, 4.104, 4.124a] would not be 
appropriate.  

The evidence contains findings of degenerative disc disease 
of the cervical spine.  An x-ray report from June 1997 shows 
disc space narrowing with a compression fracture at C5.  This 
disability has not been service connected.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).

In this case, a review of the veteran's service medical 
records shows no mention of an injury affecting the veteran's 
cervical spine.  The records, as noted above, clearly show an 
injury affecting the left chest wall and left arm.  The Board 
also notes that the June 1997 report did not establish any 
relationship between the cervical spine arthritis and the in-
service injury, nor does any other medical evidence of 
record.  Further, the Board notes the veteran's occupation as 
a horse trainer, as well as evidence of other old healed 
fractures, as shown in October 2001 VA examination.  As the 
competent medical evidence does not establish any 
relationship between this disorder and the veteran's service 
connected disability, any symptoms attributable to the 
veteran's cervical spine arthritis will not be considered in 
evaluating his service connected residuals of shell fragment 
wounds to the left chest wall and arm. 

Because the veteran's symptoms involve limitation of motion, 
the Board has also considered diagnostic codes related to 
ankylosis of the shoulder and arm and limitation of motion.  
However, to warrant a rating higher than 30 percent under 
these diagnostic codes, the veteran would have to show 
unfavorable ankylosis of the scapulohumeral articulation, 
such that the scapula and humerus move as one piece, with 
abduction limited to 25 degrees from the side.  The October 
2001 VA examination shows that the veteran can forward flex 
his left shoulder to 90 degrees.  Left abduction was measured 
to 90 degrees.  Bilateral external rotation was measured to 
90 degrees and bilateral internal rotation was measured to 90 
degrees.  The evidence simply does not demonstrate a level of 
symptomatology as would approximate the 40 percent level.

Therefore, for the reasons discussed above, the Board finds 
that Diagnostic Code 5302 [Muscle Group II] is the most 
appropriate diagnostic code under which to evaluate the 
veteran's symptoms.

Schedular rating

The Board notes that the veteran's residuals of shell 
fragment wounds to the left chest wall and arm were found by 
the RO to be severe in the April 1998 and subsequent rating 
decisions.  Although not all of the criteria for a severe 
evaluation have been satisfied, the Board agrees that a 
severe disability is supported by the evidence of record.  

This evidence shows a deep penetrating wound to the veteran's 
left chest wall and arm by several small fragments, and 
evidence of debridement, as shown in the service medical 
records.  The Board also notes evidence of a prolonged period 
of hospitalization (4 months) and x-ray evidence of minute, 
multiple scattered foreign bodies.  Further, there is 
evidence of consistent complaints of cardinal signs and 
symptoms of muscle disability, such as loss of power; the 
October 2001 VA examiner found the veteran's motor strength 
and range of motion to be markedly diminished on the left 
side.  He was unable to resist at an abducted state at 90 
degrees.  The veteran's grip strength was found to be 
markedly decreased.  Finally, the veteran has presented 
evidence of severe occupational impact.  The Board notes the 
veteran's complaints in October 1997 and September 1998 that 
he could no longer train horses due to his disability and 
that it has significantly impacted his ability to perform his 
job.  

Overall, the Board finds such evidence as would indicate 
severe impairment resulting from the veteran's residuals of 
shell fragment wounds to Muscle Groups II, III, IV and VI.  
Under Diagnostic Code 5302, this warrants a 30 percent rating 
for the nondominant arm.  These residuals of shell fragment 
wounds to the chest wall and arm are already awarded the 
maximum rating.  A higher rating is not available under the 
assigned diagnostic code.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2002).  See DeLuca, supra.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 30 percent 
evaluation for an injury to muscle group II, which is the 
maximum rating available under Diagnostic Code 5302 for an 
injury to a nondominant extremity.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston, 10 Vet. App. at 85.

Esteban considerations

The Board has also explored the possibility of whether the 
veteran's separate muscle group injuries are to be rated 
separately.  See 38 C.F.R. § 4.25 (2002); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994).  However, where there are 
injuries to multiple muscle groups in the same anatomical 
region, the regulations provide for specific methods of 
combination.  38 C.F.R. § 4.55 (2002).

The Board notes that Muscle Groups II, III and IV are in the 
same anatomical region and act on the same joint, the 
shoulder.  38 C.F.R. § 4.55 (d) states that the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of muscle groups 
I and II acting upon the shoulder.  As stated above, the 
evidence does not show combined involvement of Groups I and 
II.  As the veteran is currently rated at 30 percent, and as 
the rating for unfavorable ankylosis of the nondominant 
shoulder is 40 percent, the Board finds that 30 percent is 
the maximum rating allowable under 38 C.F.R. § 4.55 (d) for 
Muscle Groups II, III and IV.

However, the veteran has also suffered an injury to Muscle 
Group VI, which, although within the same anatomical region 
as Groups II, III and IV acts on a different joint.  Groups 
II, III and IV act on the shoulder, while Group VI acts on 
the shoulder and elbow.  See 38 C.F.R. §§ 4.55, 4.73, 
Diagnostic Codes 5302, 5303, 5304 and 5306 (2002).  In the 
case of multiple compensable muscle group injuries which are 
in the same anatomical region but which act on different 
joints, the evaluation of the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e) (2002).  Here, the application of this provision 
can not result in an increased rating, as the veteran is 
already at the maximum rating under Diagnostic Code 5202.  

The Board has also considered whether a separate evaluation 
for the veteran's scars is warranted.  See Esteban at 259.  
Diagnostic Code 7804 provides a 10 percent rating for scars 
that are both tender and painful on objective demonstration.  
The veteran's posterior thorax scar was described as well 
healed in the October 2001 examination report.  The veteran's 
axilla scar was described as well healed and nontender.  No 
loss of muscle tissue was noted.  There is no evidence that 
the veteran's scars cause functional impairment.  Photographs 
submitted in March 1998 show minimal discoloration and 
texture change as compared to the surrounding skin.  
Therefore, the Board finds that the evidence does not support 
a separate evaluation for scars.

Extraschedular ratings

In the February 2002 rating decision, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service connected disabilities.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board notes that a certain degree of occupational 
impairment is contemplated in the 30 percent rating currently 
assigned his muscle injuries.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  However, the veteran has not indicated, nor has 
he presented evidence to support the premise, that his 
service connected residuals of shell fragment wounds to the 
left chest wall and arm have resulted in marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  There is no evidence of any hospitalization for 
this condition since service.  There is no evidence of an 
extraordinary clinical picture, such as repeated surgery.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected residuals of 
shell fragment wounds to the left chest wall and arm do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected residuals of shell fragment 
wounds to the left chest wall and arm.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left lung, currently evaluated as 
20 percent disabling.

The veteran is also seeking an increased disability rating 
for his service-connected residuals of a shell fragment wound 
to the left lung, which are currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6818 (1996) 
[pleural cavity, injuries, residuals of, including gunshot 
wounds].  He essentially contends that his symptoms are more 
severe than is contemplated by the currently assigned rating.

Factual background

Findings contained in the veteran's service medical records 
have been described by the Board above and will not be 
repeated.  

A December 1997 report shows complaint of pain in left chest, 
chronic for decades.  The veteran was unable to continue 
riding (he is a self-employed horse trainer).  His lungs were 
noted as clear.  He complained of coughing up yellow sputum.  
He denied chest pain.  The diagnosis was bronchitis.   

A March 1998 examination report shows complaint of coughing 
up yellow sputum in the morning.  There was no evidence of 
hemoptysis.  The veteran stated that he could ride a bike for 
11/2 miles.  He had not been hospitalized.  His weight was 
stable.  There was no evidence of lymphosis or pectus.  The 
diagnosis was shrapnel in the left chest and a history of 
bronchitis not related to shrapnel.  A September 1998 report 
shows complaint of dry cough in the morning, with soreness in 
the chest.  

The October 2001 VA examination report shows the veteran's 
lungs to be clear to auscultation and resonant to percussion.  
The veteran denied any orthopnea or dyspnea on exertion.  He 
denied cough or sputum production or hemoptysis.  Pulmonary 
function tests were normal.  X-rays showed a metal fragment 
present in the upper lobe area.  There was no evidence of 
active pulmonary disease.  The diagnosis was normal lung 
examination and pulmonary function tests.  

Analysis

The veteran's service-connected lung injury is rated by 
analogy to a pulmonary disability under 38 C.F.R. § 4.97, 
Diagnostic Code 6818.  See 38 C.F.R. § 4.20 (2002).

Regulations dealing with respiratory and lung disorders were 
amended effective October 7, 1996.  Because the veteran's 
July 1997 claim for an increased disability rating was filed 
after that date, only the current version of the regulations 
and rating schedule will be applied.  Cf. Karnas [where the 
law or regulation governing the case changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the veteran will apply].  

Although, as found by the RO, the veteran's rating under the 
former version of the regulations is protected by operation 
of 38 C.F.R. § 3.951(b) (2002), as will be discussed below, 
an equivalent rating is provided under the current version of 
the rating schedule.

Schedular rating

The veteran's symptoms as shown in the March 1998 and October 
2001 VA examinations and outpatient treatment reports include 
complaints of pain in the left lung.  Findings include clear 
lungs.  The veteran denied orthopnea or dyspnea on exertion.  
He denied cough or sputum production.  Although sputum 
production was shown on prior evaluations, it is noted that 
the March 1998 examiner found a history of bronchitis that 
was not related to the shell fragment wound.  There was no 
hemoptysis.  Pulmonary function tests were normal.  X-rays 
showed a metal fragment present in the upper lobe area.  
There was no evidence of active pulmonary disease.  

As discussed above in connection with the first issue on 
appeal, the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider, supra.  
The Board must determine whether the veteran's current 
complaints, such as coughing, are related to his longstanding 
service-connected lung disability or to another, non service-
connected cause.   

Here, as noted, the finding of the March 1998 examiner is 
that the veteran has a history of bronchitis, but that it is 
not related to his shrapnel injury.  Based on the medical 
evidence, the Board concludes that the recently reported 
symptoms such as a cough and sputum production are not 
related to the veteran's service-connected lung injury.  As 
there is no indication that the symptoms noted are 
attributable to any service connected disability, those 
symptoms will not be considered in evaluating the veteran's 
service connected lung disability. 

Considering the evidence and symptoms attributable to the 
veteran's service connected lung disability, which shows 
normal pulmonary function tests and no active pulmonary 
disease, the Board notes that the veteran's lung disability 
would not warrant a compensable rating under any diagnostic 
code which rates by reference to the General Rating Formula 
for Restrictive Lung Disease.  See 38 C.F.R. § 4.97, General 
Rating Formula for Restrictive Lung Disease, Note (3) (2002).

However, Note (3) under that schedule provides that gunshot 
wounds of the pleural cavity with bullet or missile retained 
in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.  38 C.F.R. § 4.97, General Rating 
Formula for Restrictive Lung Disease, Note (3) (2002).

The Board can identify no diagnostic code under which the 
veteran's symptoms would receive as favorable a rating, and 
based on the functions affected by his shell fragment wound 
of the lung, as well as the anatomical localization of the 
injury and the reported symptomatology, the Board concludes 
that there is no more appropriate diagnostic code or 
provision of the rating schedule.

Because there is no rating higher than 20 percent provided 
under Note (3) of the General Rating Formula for Restrictive 
Lung Disease, the Board has determined that a higher rating 
is not warranted.  Note (3) provides that a rating of at 
least 20 percent is for application in injuries such as the 
veteran's.  However, as stated, the Board can identify no 
provision by which a higher rating can be awarded, and the 
veteran has suggested none.  

The Board  recognized that the veteran has attributed certain 
symptomatology, such as pain and cough, to his service-
connected lung disability.  As discussed above, the medical 
evidence of record appears to ascribed such symptomatology to 
other sources, i.e. the service-connected left chest wall 
disability and non service-connected bronchitis.  Although 
the veteran is competent to describe his own symptoms, it is 
well-established that as a layperson without medical 
training, he is not qualified to render medical opinions 
regarding the source of such symptoms, and his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].
  
Extraschedular rating

In the February 2002 rating decision, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service connected disabilities.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

As discussed above, according to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. The veteran has not indicated, 
nor has he presented evidence to support the premise, that 
his service connected residuals of a shell fragment wound of 
the left lung results in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  There is no evidence of any hospitalization for 
residuals of a shell fragment wound of the left lung since 
service.  There is no evidence of an extraordinary clinical 
picture, such as repeated surgery on his left lung.  Indeed, 
as discussed above there is virtually no evidence of any 
current disability associated with the service-connected lung 
wound.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected residuals of 
a shell fragment wound of the left lung do not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected residuals of a shell 
fragment wound of the left lung.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased rating for the veteran's service 
connected residuals of shell fragment wounds to the left 
chest wall and arm is denied.

Entitlement to an increased rating for the veteran's 
residuals of a shell fragment wound of the left lung is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

